Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT/COMMENT
Examiner’s Amendment 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in a telephone interview with Aydin H. Harston on January 14, 2022.

Amendment to Claims
(i). Claim 20, in lines 15-16, replace “wherein the CP1 comprises a sequence that is at least 85% identical to SEQ ID NO: 1” with -- wherein the CP1 is a mature interferon --.
(ii). Claim 21	
between line 40 and line 41 (i.e., at page 10 of Applicant’s response filed on 12/28/2021, between line 2 and line 3), insert -- wherein CP1 and CP2 are mature interfereons --;
in lines 43-44 (i.e., at page 10 of Applicant’s response filed on 12/28/2021, lines 5-6), replace “at least one CP1 and/or CP2” with -- CP1 or CP2 --; 
in line 44 (i.e., at page 10 of Applicant’s response filed on 12/28/2021, line 6), replace “at least one CP1 and/or CP2” with -- CP1 or CP2 --; 
in lines 47-48 (i.e., at page 10 of Applicant’s response filed on 12/28/2021, lines 9-10), replace “in the N-terminal to C-terminal direction, of CP1-CM1-DD1 and CP2-CM2-DD1, respectively” with -- wherein CP1 and CP2 are N-terminal to DD1 and DD2, respectively, in each construct --. 
(iii).Claim 28, in line 2, replace “90%“ with --95% --.

Information Disclosure Statement
The information disclosure statement filed on 01/04/2022, 12/28/2021, and 11/09/2021 has been considered by the Examiner and an initialed copy of the form PTO-1449 is attached to this communication. 

Conclusion
Claims 1-28 and 30 are allowed. 

Advisory Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ruixiang Li whose telephone number is (571) 272-0875. The examiner can normally be reached on Monday through Friday from 8:30 am to 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on (571) 272-0857. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.

http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at the toll-free phone number 866-217-9197.
/RUIXIANG LI/
Primary Examiner, Art Unit 1646                                                                                                                                                                                                        
January 16, 2022